16 F.3d 408NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Charles Sonny BOSTIC, Plaintiff Appellant,v.Sargeant SIGNAL;  Lieutenant Walker, Defendants Appellees.
No. 93-7149.
United States Court of Appeals, Fourth Circuit.
Jan. 20, 1994.

Appeal from the United States District Court of the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.
Jacob Leonard Safron, Raleigh, NC.
E.D.N.C.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and his motion to reconsider that order.1  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bostic v. Signal, No. CA-92-779-BR (E.D.N.C. Sept. 28, 1993;  Oct. 12, 1993).2  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 Since Bostic's motion was served within ten days of the entry of a final order and called into question the correctness of that order, it is treated as a Fed.R.Civ.P. 59(e) motion.   See Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir.1978).  This Court reviews denial of a Rule 59(e) motion for abuse of discretion.   See Boryan v. United States, 884 F.2d 767, 771 (4th Cir.1989)


2
 We deny Bostic's "Motion for Review of United States District Court Recusal In Granting Summary Judgment" and his "Motion to Remand for Jury Trial."